Citation Nr: 0822716	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  95-20 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1989 to July 
1990.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 1990 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
Jurisdiction over the case was ultimately transferred to the 
RO in Newark, New Jersey.

In August 1992, the veteran and his father testified at a 
hearing before a Hearing Officer at the RO in New York, New 
York.  A transcript of the hearing is of record.

In September 2001 and May 2006, the Board remanded this claim 
to the originating agency for further evidentiary 
development.  The case has been returned to the Board for 
further appellate consideration.


FINDING OF FACT

The veteran does not have a disability of either shoulder.


CONCLUSION OF LAW

A bilateral shoulder disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The veteran's claim was initially adjudicated long before the 
enactment of the VCAA in November 2000.  The record reflects 
that the originating agency provided the veteran with the 
notice required under the VCAA, to include notice with 
respect to the effective-date and disability-elements of the 
claim, by letters mailed in October 2001 and September 2006.  
Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in 
February 2008.  There is no indication or reason to believe 
that the ultimate decision of the originating agency on the 
merits of this claim would have been different had VCAA 
notice been provided at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that the originating agency 
properly processed this claim following the provision of the 
required notice and that any procedural errors in its 
development and consideration of this claim were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The record reflects that the veteran was involved in a motor 
vehicle accident during service in April 1990.  Service 
medical records include emergency care records from April 
1990, which note that the veteran stated that he was not 
injured in an accident four days prior, but had low back pain 
and wanted to be "checked."  Other service medical records 
from May 1990 note resolving cervical and thoracic strain.  
Service medical records do not show that the veteran was 
diagnosed with any shoulder disorder.

In a May 1991 VA examination, the veteran complained of pain 
in his shoulders, but no shoulder diagnosis was rendered.

At a VA joint examination in June 1992, the veteran was 
diagnosed with capsulitis in his right shoulder and bursitis 
in his left shoulder.  X-ray studies at this time were 
normal.  The veteran complained of bilateral shoulder pain 
when he was seen by VA on an outpatient basis in April 1994.  
In a May 2003 VA examination, the veteran again complained of 
shoulder pain, but the examiner found no shoulder pathology.

In light of the conflicting medical evidence concerning 
whether the veteran has a disorder of either shoulder, the 
Board remanded this case in May 2006 for a VA examination to 
determine the nature and etiology of any current shoulder 
disorders.  The requested examination was performed in 
January 2008.  The examiner was unable to identify any 
definitive shoulder pathology.

Thus, although the record documents a continuity of shoulder 
complaints, the preponderance of the medical evidence shows 
that the veteran does not have a disability of either 
shoulder.  In this regard, the Board notes that with the 
exception of the diagnoses rendered in June 1992, none of the 
examinations of the veteran's shoulders has resulted in a 
diagnosis of any shoulder disorder and both of the VA 
examinations since June 1992 have failed to substantiate the 
presence of any shoulder pathology.

Although the Board has also considered the veteran's 
statements and testimony, as well as the testimony of his 
father, as lay persons, they are not competent to render a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As explained above, the preponderance of 
the medical evidence demonstrates that the veteran has no 
disability of either shoulder.  

Accordingly, service connection is not in order for 
disability of either shoulder.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable in the instant appeal.


ORDER

Entitlement to service connection for a bilateral shoulder 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


